Case 2:17-cv-03195-CFK Document 47-7 Filed 12/20/19 Page 1 of 3

Pain Management & MRI

 

Northeast ° Philadelphia * Delaware County s Delaware

January 13, 2017

Re: Leslie Boyd
DOA: March 2016
Initial Examination

 

PRESENT COMPLAINT:

On January 13, 2017, Mr. Leslie Boyd presented to Philadelphia Pain Management for initial examination of
injurics he sustained in a slip-and-fall accident that occurred in March 2016. He is a 68-year-old male.

Mr, Boyd reports that while incarcerated, he slipped and fell while exiting his cell. He reports that the door
was opened by a guard and he was asked to leave the cell. As he walked out, he slipped, falling forward, and
striking his head on the door jam. He reports he was taken to the medical station and given Tylenol for head
pain. He reports that following the fall, he lost control all his bodily fluids and was taken to Torresdale
Hospital where he was kept for approximately one month. He reports that he was in a coma and awoke to a
period of partial paralysis, from which he recovered. He reports complete diagnostic testing was performed at
that time. He reports a history of a cervical spine fracture and surgery secondary to falling. He was then taken
to Ivy Hill Rehab where he was treated in house and then received outpatient treatment therapy following,
which he received physical therapy in another facility. the details which are unclear, We will make attempts to
collect these records for review,

PATIENT HISTORY & PAST MEDICAL HISTORY:

Mr. Boyd has a complex medica] history that is unclear following the patient’s explanation. We will make
attempts to collect this patient’s primary care records for review, his treatment records from Torresdale
Hospital, as well as his follow-up physical therapy facilities.

CHIEF COMPLAINTS:

Today Mr, Boyd reports with chief complaints of constant cervical region pain with bilateral upper extremity
pain, numbness, and tingling to the hands. He reports thoracic region pain bilaterally as well as lumbar region
pain bilaterally. He has bilateral lower extremity pam, numbness, tingling, and weakness. He reports today
using a walker that was provided to him during his inpatient rehabilitation stay. He has been using a walker
since that time, His condition does interfere with his activities of daily living, He has pain with standing and
walking. He cannot stoop or squat. He has pain with reaching, pushing, pulling, lifling, and carrying. He
reports some pain with sneezing and coughing. He has pain with turning, twisting, and bending at the neck

and waist. : i V fe

WORK STATUS:

   
  

Mr. Boyd does not work,

Northeast Philadelphia Delaware County Det

6619 Roosevell Bivd, 1726 5. Broad Street 4308 MacDade Boulevard 206 N. Union Street
Philadelphia, PA 19149 Philadelphia, PA 19145 Folsom, PA 19033 Wilmington, DE 19805
215.635.5300 746.651.3720 32.06 302.576.4145

  

EXHIBIT

Ey

 

pens tenement oncom emcee
Case 2:17-cv-03195-CFK Document 47-7 Filed 12/20/19 Page 2 of 3

January 13, 2017
Page 2 of 3

Re: Leslie Boyd
PHYSICAL EXAMINATION:

Cervical Spme Motion Studies

Normal Exam Pain Level/Location
Flexion 60 40 Pain Bil. Cervical, Upper Thoracic
Extension 50 40 Pain Bil. Cervical, Upper Thoracic
Left Rotation 80 60 Pain Bil. Cervical, Upper Thoracic
Right Rotation 80 60 Pain Bil. Cervical, Upper Thoracic
L. Lateral Flexion 40 30 Pain Bil, Cervical, Upper Thoracic
R, Lateral Flexion 40 30 Pain Bil. Cervical, Upper Thoracic

Foraminal Compression test was positive in the right, left, and neutral positions. Shoulder Depressor Test was
positive bilaterally. Foraminal Distraction Test was positive. Bicep Reflexes were +1 bilaterally and
symmetric. Tricep Reflexes were +1 bilaterally and symmetric. Extensor Digitorum Reflexes were +1
bilaterally and symmetric. Myotomes evaluation of the bilateral upper extremities was graded 5/5 bilaterally
and symmetrically. The patient is right-handed. Palpable Muscle Tenderness was noted of the bilateral upper
trapezius, lower trapezius, posterior cervical, posterior scalenes, and levator scapulae.

Lumbar/Thoraco-Lumbar Motion Studies

Normal Exam Pain Level/Location
Flexion 90 70 Pain Bilateral Lumbar
Extension 30 10 Pain Bilateral Lumbar
left Rotation 30 10 Pain Bilateral Lumbar
Right Rotation 30 10 Pain Bilateral Lumbar
L. Lateral Flexion 20 10 Pain Bilateral Lumbar
R. Lateral Flexion 20 10 Pain Bilateral Lumbar

Patellar Reflexes were +1 bilaterally and symmetric. Achilles Reflexes were +1 bilaterally and symmetric.
Bechterew’s/Sitting Root was positive bilaterally for low back pain with full range of motion of the bilateral
lower extremities. Valsalva with Bechtcrew’s/Sitting Root was positive bilaterally for low back pain with full
tange of motion of the bilateral lower extremities. Palpable muscle tenderness was noted of the lumbar
paraspinals and quadratus lumborum.

OVERALL DIAGNOSTIC IMPRESSION:

1. Unspecified cervical spine fracture per the patient
2. Cervical spine sprain/strain
3. Cervical radiculopathy
4, Thoracic spine sprain/strain
5. Lumbar spine sprain/strain
6. Lumbar radiculitis
7, Myofascitis
ASSESSMENT:

His prognosis is guarded secondary to the slip-and-fal] accident that occurred in March 2016.

 

 
Case 2:17-cv-03195-CFK Document 47-7 Filed 12/20/19 Page 3 of 3

January 13, 2017
Page 3 of 3

Re: Leslie Boyd
PLAN:
Mr. Boyd was offered treatment in this facility a frequency of two times per week.

In the coming weeks, we will make attempts to collect this patient’s outpatient therapy, inpatient therapy,
emergency room, and hospital stay records for review.

In this office, he will be treated with spinal manipulation utilizing the activator, intersegmental traction to
tolerance, electric stimulation, ultrasound therapy, as well as hot and cold packs. He will attempt to undergo
supervised therapeutic exercise for the cervical thoracic and lumbar region.

A re-examination will be performed in approximately four weeks.

Sincerely,

SL nitiony DeEugenio, D-@

 

resets rerrsisegsartaeeeten rar eee wae Aen

sere
